246 F.2d 608
GRAND RIVER DAM AUTHORITY, a Public Corporation, and an Agency of the State of Oklahoma,v.FEDERAL POWER COMMISSION.
No. 5566.
United States Court of Appeals Tenth Circuit.
April 18, 1957.

On petition to review an order of the Federal Power Commission.
Q. B. Boydstun, Vinita, Okl., for petitioner.
Willard W. Gatchell, John C. Mason, Howard E. Wahrenbrock, and Joseph B. Hobbs, Washington, D. C., for respondent.
Before BRATTON, Chief Judge.


1
Petition for review dismissed April 18, 1957, on motion of petitioner.